                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

In the Matter of:
        FLOYD DUSTIN BOWIE                           Bankruptcy Case No.: 2017-28664-BEH-13
               Debtor(s)                             Chapter 13


            NOTICE AND REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN


        Floyd Dustin Bowie has filed papers with the court requesting modification of the Chapter 13
Plan in the above case.

       Your Rights May be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

       If you do not want the court to confirm the modified plan as proposed, or if you want the court to
consider your views on the request, then on or before 21 days after service of this notice, you or your
attorney must:

        File with the court a written request for hearing which shall contain a short and plain statement
of the factual and legal basis for the objection. File your written request at:

                                       Clerk of Bankruptcy Court
                                        517 E. Wisconsin Avenue
                                               Room 126
                                       Milwaukee, WI 53202-4581

       If you mail your request to the court for filing, you must mail it early enough so the court will
receive it on or before the expiration of 21 days.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and may enter an order confirming the modified plan.


MILLER & MILLER LAW, LLC
633 West Wisconsin Avenue
Suite 500
Milwaukee, Wisconsin 53203
(414) 277-7742
(414) 277-1303




                     Case 17-28664-beh      Doc 44     Filed 04/04/19      Page 1 of 3
                    REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN


1.    The person requesting this plan modification is:
       X the Debtor;
        the Chapter 13 Trustee;
        the holder of an unsecured claim, Name:


2.    Service: A certificate of service must be filed with this request for plan modification. Designate
      one of the following:

        X A copy of this proposed modification has been served on the parties (the debtor, the trustee,
      the United States trustee and all creditors) as required by Fed. R. Bank. P. 3015(g);

      or
           A motion requesting limited service is being filed simultaneously with the Court.

     3. I request the following modification of the Chapter 13 Plan last confirmed by the
      Court:
              1. Debtor has a pending lawsuit in Milwaukee County that was filed post-petition.
                  The debtor has disclosed the potential value of that claim. Should the debtor
                  collect on the judgment successfully he will provide the unexempt portion of any
                  recovery to the Trustee for the benefit of his creditors.

                2. Debtor’s counsel shall be compensated $300.00 through the plan for this
                   amendment.

       All remaining terms of the Chapter 13 Plan confirmed on March 6, 2018 are unaffected. In the
event of a conflict between the terms of the confirmed Plan and the terms of this modification, the
terms of this modification control.

       WHEREFORE, the proponent requests that the Court approve this modification to the confirmed
Chapter 13 Plan.




                    Case 17-28664-beh        Doc 44      Filed 04/04/19    Page 2 of 3
CERTIFICATION

        Each proponent or the attorney for each proponent must sign this certification. If the proponent
is the Debtor, the Debtor’s attorney must sign this certification, and the Debtor may, but is not required
to sign. If the Debtor does not have an attorney, the Debtor must sign this certification.

        The provisions in this modified Chapter 13 plan are identical to those contained in
the official local form other than the changes listed in part 3.


       I certify under penalty of perjury that the foregoing is true and correct.

      Respectfully submitted on: April 4, 2019 at Milwaukee, Wisconsin


      /s/ Krysta L. Kerr
      Krysta L. Kerr
      Attorney for Proponent
      SBN: 1090070
      MILLER & MILLER LAW, LLC
      633 West Wisconsin Avenue
      Suite 500
      Milwaukee, Wisconsin 53203
      (414) 277-7742
      (414) 277-1303




                 Case 17-28664-beh         Doc 44     Filed 04/04/19       Page 3 of 3
